Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1 and 3-8 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 USC 112, first paragraph, written description is made moot by the cancellation of the instant claim.

The rejection of claims 1 and 5-8 under 35 USC 112, first paragraph, written description is maintained.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the 
The instant application does not sufficiently describe the invention as it relates to compounds encompassed by the phrase “an asymmetric disulfide” beyond compounds disclosed in the present specification and instant claims 3 and 4.  Apart from said compounds, the instant claims would include compounds discovered at a later date.  Given the potentially limitless scope of the compounds encompassed by the instant claims, applicant cannot reasonable be said to have been in possession of each and every compound encompassed by the generic claims.   
Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
          While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe 
For these reasons, the rejection of claims 1 and 5-8 under 35 USC 112, first paragraph, written description is maintained.

The rejection of claim 2 under 35 USC 112, first paragraph, scope of enablement is made moot by the cancellation of the instant claim.

The rejection of claims 1 and 3-8 under 35 USC 112, first paragraph, scope of enablement is withdrawn.

The rejection of claim 2 under 35 USC 112, second paragraph is made moot by the cancellation of the instant claim.

The rejection of claims 1 and 3-8 under 35 USC 112, second paragraph is maintained.
The instant claims are indefinite for the following reasons:
Claim 1 recites “an asymmetric disulfide” however, apart from the compounds set forth in the present specification and claims 4-5, the structure of the compounds 
Claims 3-8 recites the limitation “method of claim 1, wherein the thioredoxin inhibitor is…”.  There is insufficient antecedent basis for this limitation in the claim because parent claim 1 does not recite a “thioredoxin inhibitor”.
For these reasons, the rejection of claims 1 and 3-8 under 35 USC 112, second paragraph is maintained.

Claim Rejections - 35 USC § 102
The rejection of claim 2 under 35 USC 102(a)(1) over Kao (CA 2691692 cited by applicant on IDS submitted 10/14/2019) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 3 and 4 under 35 USC 102(a)(1) over Kao (CA 2691692 cited by applicant on IDS submitted 10/14/2019) is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 5-8 under 35 USC 103 over Kao (CA 2691692 cited by applicant on IDS submitted 10/14/2019), in view of Cottarel et al. (US 2010/0028334) is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628